The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Current Status of Claims
This action is response to communication of March 25, 2022.  Claims 1 to 8 are currently active in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wettels et al. (US Patent Publication 2020/0209085 A1) in view of Johansson et al. (US Patent Publication 2009/0133508 A1).
	In regard of claim 1, Wettels et al. disclose a sensor comprising: a structure body configured to be deformable by an external force (See Figure 1 of Wettels et al. illustrating a sensor (100) comprising a structure body (102, 104) configured to be deformable by an external force as discussed at least in paragraphs [0101-0105]); an electrode configured to be disposed at an arbitrary position of the structure body (See Figure 1 of Wettels et al. illustrating an electrode (110) disposed at an arbitrary position of the structure body (102, 104)); a determination unit configured to determine a contact state of an object with the structure body based on a change in impedance measured using the electrode (See Figure 1 of Wettels et al. illustrating a determination unit comprising sensing channels (120) for discriminating location of contacts as discussed in paragraph [0121]); and an output unit configured to output a signal (See at least paragraphs [0008, 0107] discussing generation of pressure map responding to change in resistance or impedance as outputs of sensing elements).
	However, the reference to Wettels et al. just mentions that output signal coupled to the robotic end effector and does not specifically show output a signal based on the contact state of the object with the structure body to an external device. 
	In the same field of endeavor, Johansson et al. discloses a sensor (1) with structural body (2, 7) which determines change of impedance (24) and output a signal to external device (30) as illustrated in Figures 1-2 of Johansson et al. and discussed in paragraphs [0050-0051].
	Therefore, it would be obvious for a person skilled in the art at the moment the invention was filed to use an external device shown by Johansson et al. with the apparatus of Wettels et al. in order to provide a set of sensory feedback information from robotic or prosthetic finger.
	In regard of claim 2, Wettels et al. and Johansson et al. further disclose the sensor according to claim 1, further comprising an insulating shield member provided on a contact surface of the structure body with the object, wherein the shield member has one or a plurality of openings at which the object comes in contact with the structure body (See at least Figure 3 of Johansson et al. illustrating an insulating shield (12) having contact surface (8) to contact with the object as discussed in paragraphs [0044-0045] of Johansson et al.).
	In regard of claim 3, Wettels et al. and Johansson et al. further disclose the sensor according to claim 1, wherein the determination unit is configured to determine the contact state of the object with the structure body based on a peak frequency and/or a height of a peak of a waveform indicative of the change in impedance measured (See at least Figure 17 of Johansson et al. illustrating a peak impedance and paragraph [0061] discussing frequency of detection).
	In regard of claim 4, Wettels et al. and Johansson et al. further disclose the sensor according to claim 1, wherein the determination unit is configured to detect at least one of a distance between a contact position of the object with the structure body and the electrode, an area of a contact surface of the structure body with the object, pressing on the contact surface by the object, and a material of the object based on the change in impedance (See at least paragraph [0008, 0032, 0040, 0064-0065] of Wettels et al. discussing that determination unit measures signals indicative of a change in resistance or impedance detects pressing/force and force distribution on the contact surface).
	In regard of claim 5, Wettels et al. and Johansson et al. further disclose the sensor according to claim 1, wherein the output unit is an operation command output unit configured to output an operation command to the external device based on the contact state of the object with the structure body (See at least Figure 19 of Johansson et al. illustrating the external device to which operation command is directed.).
	In regard of claim 6, Wettels et al. and Johansson et al. further disclose the sensor according to claim 1, wherein: the object is a part of a human body; and the determination unit is configured to perform identity verification based on the change in impedance (See paragraph [0065] of Johansson et al. discussing identification of a part of human body and nature of the contact).
	In regard of claim 7, Wettels et al. and Johansson et al. further disclose the sensor according to claim 1, wherein: the contact state of the object with the structure body occurs by a specific motion of a user; and the determination unit is configured to detect the specific motion based on the change in impedance (See at least Figures 15-16 and paragraphs [0074, 0103-0108] discussing specific motion of a user and change in impedance reflected on graphs).
	In regard of claim 8, Wettels et al. and Johansson et al. further disclose the sensor according to claim 1, wherein the determination unit is configured to determine the contact state of the object with the structure body from the change in impedance by a learned model having learned a correlation between the change in impedance and the contact state of the object with the structure body (See at least Figure 12 and paragraph [0077, 0093-0094] of Johansson et al.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent Publication Application 2019/0346974 to Lin et al. 
US Patent Publication Application 2014/0221808 to Furue et al. 
US Patent Publication Application 2005/0259850 to Shimamura et al.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692